 Case: 4:19-cv-01701-NCC Doc. #: 29 Filed: 03/16/21 Page: 1 of 3 PageID #: 243




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 MICHAEL GRADY,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )
         V.                                        )              No. 4:19-CV-1701 NCC
                                                   )
 JAMES GADDY, et al.,                              )
                                                   )'
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

       This closed case is before the Court on self-represented plaintiffs third post-judgment

motion for relief. ECF No. 28. Plaintiff now seeks relief under Federal Rule of Civil Procedure

60(b) from the Court's Order denying plaintiffs first motion for Rule 60(b) relief. Plaintiffs

motion will be denied. Furthermore, plaintiffs repetitive filings criticizing the Court's rulings are

an abuse of the judicial process. Future filings by plaintiff in this Court will be limited to appellate

documents.

       The Court dismissed this civil action on September 18, 2019, under 28 U.S.C. § 1915(e)(2),

after the Court found that defendants were protected by absolute immunity against plaintiffs 42

U.S.C. § 1983 claims. ECF Nos. 12-13. After being granted multiple extensions of time, plaintiff

filed a motion to alter or amend the judgment on October 29, 2019. ECF No. 20. In an Order

issued December 4, 2019, the Court found no grounds for altering or amending its judgment and

denied plaintiffs motion. ECF No. 22. Plaintiff did not file an appeal of the dismissal. However,

almost a year later, plaintiff filed his first motion to set aside judgment, under Federal Rule of Civil

Procedure 60(b). ECF No. 26. On February 16, 2021, the Court denied the motion, finding that it

was untimely and that _none of plaintiffs arguments amounted to an adequate showing of

exceptional circumstances to justify Rule 60(b) relief. ECF No. 27.
 Case: 4:19-cv-01701-NCC Doc. #: 29 Filed: 03/16/21 Page: 2 of 3 PageID #: 244




       Now pending before the Court is plaintiffs second Rule 60(b) motion seeking relief from

the Court's order denying his first Rule 60(b) motion. ECF No. 28. _According to the Eighth

Circuit, Rule 60(b)(6) relief is only available "where exceptional circumstances have denied the

moving party a full and fair opportunity to litigate his claim and have prevented the moving party

from receiving adequate redress." Holmes v. United States, 898 F.3d 785, 792 (8th Cir. 2018)

(quoting Harley v. Zoesch, 413 F.3d 866, 871 (8th Cir. 2005)). "Rule 60(b) provides for

extraordinary relief which may be granted only upon an adequate showing of exceptional

circumstances." US. Xpress Enters., Inc. v. JB. Hunt Transp., Inc., 320 F.3d 809, 815 (8th Cir.

2003) (quoted case omitted). It is not intended to be a vehicle for seeking reconsideration of

merit arguments that were previously considered by the court. Broadway v. Norris, 193 F.3d

987, 990 (8th Cir. 1999).

       Plaintiff's second motion for Rule 60(b) relief raises the same arguments as his first motion.

The Court will not reconsider the arguments for relief that have already beeh considered and

denied. The Court finds that plaintiffs motion raises no grounds for granting relief under Rule

60(b) and it will be denied.

       Finally, plaintiff has abused the judicial process of this Court and has wasted the Court's

limited resources by filing many pages of repetitious and frivolous motions and letters. Since this

case was dismissed almost eighteen months ago, plaintiff has filed six motions and. three letters

with the Court. Plaintiff labels the Court's opinions in this matter as "spurious," "disingenuous,"

"bias," "callous," and "a disgrace." ECF No. 28 at 3-4 & 7. Yet, plaintiff has not appealed the

Court's final judgment to the appellate level. To prevent further wasting of this Court's resources,

the Court will prohibit plaintiff from filing any future documents or motions in this closed case,

except for a notice of appeal or appellate documents.

        Accordingly,
                                                 2
 Case: 4:19-cv-01701-NCC Doc. #: 29 Filed: 03/16/21 Page: 3 of 3 PageID #: 245




       IT IS HEREBY ORDERED that plaintiffs motion to alter or amend judgment [ECF No.

28] is DENIED.

       IT IS FURTHER ORDERED that plaintiff is prohibited from filing any future documents

or motions in this closed case, except for a notice of appeal or appellate documents.

        IT IS FINALLY ORDERED that the Clerk shall not accept any additional documents or

motions filed by plaintiff in this closed action, except for a notice of appeal or appellate documents.

If plaintiff files an additional document or motion, the Clerk shall return it to plaintiff.

        Dated this/61a.Y ofMarch, 2021.




                                                          A. ROSS
                                                        TED STATES DISTRICT JUDGE




                                                   3
